Exhibit 10.2

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.

SECOND AMENDMENT OF THE LICENSE AGREEMENT

The Parties to the License Agreement of July 10, 2007 (“License Agreement”),
SANGAMO BIOSCIENCES, INC., a Delaware corporation having its principal place of
business at Point Richmond Tech Center, 501 Canal Boulevard, Suite A100,
Richmond, California 94804 (“Sangamo”), and SIGMA-ALDRICH CO., an Illinois
corporation having its principal place of business at 3050 Spruce Street, St.
Louis, MO 63103, (“Sigma”), hereby amend the License Agreement (this “Second
Amendment”) effective as of September 25, 2009 (the “Amendment Execution Date”)
as follows:

1. Section 1.70 of the License Agreement shall be amended to read in its
entirety as follows:

1.70 “Sigma” means Sigma-Aldrich Co., an Illinois corporation.

2. Sections 7.3(a)(v) and 7.3(a)(vi) of the License Agreement shall be deleted
in their entirety and replaced with the following:

(v) $[***] upon delivery by Sangamo to Sigma of: (a) [***] new two-finger
modules (archive plate [***] or [***] as appropriate), which will add a minimum
of [***] new hexamers to the archive repertoire. Each module will be
characterized by [***] and will specify a minimum of [***] base pairs in its
assigned target (using a log odds score based on the [***] enrichment of the
targeted hexamer). The modules will be provided as DNA and glycerol stocks; and
(b) a companion set of data files, computer programs and detailed protocols that
fully incorporate the new modules into the standard design and gene assembly
process.

(vi) $[***] upon delivery by Sangamo to Sigma of: (a) at least [***] new
two-finger modules (archive plate [***] or [***] as appropriate) which will add
a minimum of a further [***] new hexamers (separate from those delivered in
(vi) above) to the archive repertoire. Each module will be characterized by
[***] and will specify a minimum of [***] base pairs in its assigned target
(using a log odds score based on the [***] enrichment of the targeted hexamer).
Modules will be provided as DNA and glycerol stocks; and (b) delivery of a
companion set of data files, computer programs and detailed protocols that fully
incorporate the new modules into the standard design and gene assembly process.

(vii) $[***] upon delivery by Sangamo to Sigma of: (a) a set of new [***] for
skipping [***] and [***] with supporting data showing the preference of each new
[***] for its intended [***] length as well as the improved average [***]
performance over existing [***]; and (b) delivery of a companion set of data
files, computer programs and detailed protocols that fully incorporate the new
[***] into the standard design and gene assembly process. Biochemical studies
will consist of [***]. Biological studies will consist of transient ZFN
expression in a human cell line followed by Cel-1 analysis for determination of
gene modification efficiency of the endogenous targets.

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

1



--------------------------------------------------------------------------------

(viii) $[***] upon delivery by Sangamo to Sigma of: (a) [***]-based design
scores for the entire current archive (the two-finger modules on archive plates
[***] through [***]); and (b) a companion set of data files, computer programs
and detailed protocols that fully incorporate the new data into the standard
design and gene assembly process. Note that modules yielding poor [***] data in
these studies may be functionally eliminated from the archive.

(ix) $[***] upon initial transfer and demonstration of functional implementation
at Sigma of electronic [***] capabilities as demonstrated by generation of an
[***] design sheet. The software will incorporate the existing archive and any
new modules, single fingers and [***] available at the time of initial transfer
that have been delivered as part of the work performed above in sections (v),
(vi), (vii), and (viii). After initial transfer, the software will be updated as
necessary to incorporate platform improvements delivered as part of the work
performed above in sections (v), (vi), (vii), and (viii).

(x) $[***] upon delivery by Sangamo to Sigma of data resulting from [***] for
[***] new hexamers focused on the [***]. Data will be comprised of sequencing
results from [***] pools. Where sequence data indicate a successful [***] (i.e.
via consensus behavior) Sangamo shall follow-up by performing downstream steps
of the repertoire expansion process (generation of module constructs and [***]
analysis). Downstream steps will be performed for either [***] modules per
successful [***], or [***] modules, whichever value is less. Modules identified
via [***] as specific for new hexamers will then be added to the archive, with
supply of such constructs as DNA and glycerol stocks and a companion set of data
files, computer programs and detailed protocols that fully incorporate the new
modules into the standard design and gene assembly process.

3. Section 7.3(d) of the License Agreement shall be amended in its entirety to
read as follows:

(d) Sigma shall pay the indicated amounts within thirty (30) days of achievement
of the milestone. For clarity, in the event that Sangamo achieves the milestone
described in Section 7.3(a)(iii), Sangamo shall be deemed to have achieved the
milestone set forth in Section 7.3(a)(i) (if not previously achieved). For
further clarity, achievement of the milestone described in Section 7.3(a)(iv)
shall trigger the milestone payment set forth in Section 7.3(a)(ii) (if not
previously paid).

4. Section 13.8 of the License Agreement shall be amended to read in its
entirety as follows:

13.8 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement and shall be
deemed to have been sufficiently given for all purposes if mailed by first class
certified or registered mail, postage prepaid, express delivery service or
personally delivered. Unless otherwise specified in writing, the mailing
addresses of the Parties shall be as described below.

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

2



--------------------------------------------------------------------------------

For Sangamo:    Sangamo BioSciences, Inc.    Point Richmond Tech Center    501
Canal Boulevard, Suite A100    Richmond, California 94804    Attention: Chief
Executive Officer With a copy to:    Cooley Godward Kronish LLP    Five Palo
Alto Square    3000 El Camino Real    Palo Alto, CA 94306    Attention: Marya A.
Postner, Esq. For Sigma:    Sigma-Aldrich Co.    3050 Spruce Street    St.
Louis, Missouri 63103    Attention: General Counsel and Secretary
With a copy to:    Sigma-Aldrich Co.    3050 Spruce Street    St. Louis,
Missouri 63103    Attention: President, Research Biotech Unit

5. This Second Amendment amends the terms of the License Agreement and is deemed
incorporated into the License Agreement. The provisions of the License
Agreement, as amended by this Second Amendment, remain in full force and effect.

6. The License Agreement as amended by this Second Amendment sets forth the
entire understanding of the parties hereto relating to the subject matter
thereof and supersedes all prior agreements and understandings among or between
any of the parties hereto relating to the subject matter thereof.

7. This Second Amendment may be executed in several counterparts, each of which
shall constitute an original and all of which, when taken together, shall
constitute one agreement. The exchange of a fully executed Second Amendment (in
counterparts or otherwise) by electronic transmission, including by email, or
facsimile shall be sufficient to bind the Parties to the terms and conditions of
this Second Amendment.

IN WITNESS WHEREOF, the Parties have executed this Second Amendment of the
License Agreement in duplicate originals by their proper officers as of the
Amendment Execution Date.

 

SANGAMO BIOSCIENCES, INC.

    SIGMA-ALDRICH CO. By:  

/s/    Philip D. Gregory

    By:  

/s/    David Smoller

Name:  

Philip D. Gregory

    Name:  

David Smoller

Title:  

Chief Scientific Officer

    Title:  

President

 

3